Citation Nr: 1046440	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-23 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a left hip disorder, 
including as secondary to the service-connected residuals of a 
fracture of the left tibia and fibula with left ankle arthritis 
and left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 until May 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The Board notes that the November 2007 rating decision also 
included claims for a left foot disability and a left ankle 
disability.  The Veteran did not file a Notice of Disagreement 
with those issues or with the issues covered by the August 2007 
rating decision issued prior to that decision.  As such, the only 
claim currently before the Board is the issue of service 
connection for a left hip disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he developed a left hip disorder 
secondary to his service-connected residuals of a fracture of the 
left tibia and fibula with left ankle arthritis and left knee 
disability.  

The August 2008 VA Form 9 indicates that the Veteran requested a 
BVA hearing at a local VA office before a member of the BVA.

The record indicates that the Veteran failed to report for the 
July 2010 hearing scheduled for him at the RO.  However, in May 
2010, the Veteran requested that his hearing be postponed due to 
difficulty with his vehicle.

A November 2010 ruling on the motion to reschedule a hearing 
granted the Veteran's request, under 38 C.F.R. § 20.702.  As 
such, the Veteran should be scheduled for a hearing at the RO 
prior to the adjudication of this claim by the Board.

Accordingly, the case is REMANDED for the following action:

The RO shall schedule the Veteran to 
appear at the requested hearing, as soon 
as it may be feasible.  Notice should be 
sent to the appellant, with a copy of the 
notice associated with the claims file.  
If, for whatever reason, the Veteran 
decides that he no longer wants this type 
of hearing (or any other type of hearing), 
then he should indicate this in writing, 
which should also be documented in his 
claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

 
